 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MALCOLM TANDY LAMON STROUD,                      Case No. 1:17-cv-01659-NONE-BAM (PC)
12                       Plaintiff,                    ORDER GRANTING DEFENDANTS’ NUNC
                                                       PRO TUNC REQUEST FOR EXTENSION OF
13           v.                                        TIME TO FILE REPLY IN SUPPORT OF
                                                       DEFENDANTS’ MOTION FOR SUMMARY
14    PRUITT, et al.,                                  JUDGMENT
15                       Defendants.                   (ECF No. 35)
16                                                     Reply Deadline: February 27, 2020
17

18          Plaintiff Malcolm Tandy Lamon Stroud (“Plaintiff”) is a state prisoner proceeding pro se

19   and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action

20   currently proceeds on Plaintiff’s first amended complaint against Defendant Pruitt for sexual

21   abuse in violation of the Eighth Amendment and against Defendants Pruitt and Smith for

22   discrimination in violation of the Equal Protection Clause of the Fourteenth Amendment.

23          On December 9, 2019, Defendants Pruitt and Smith filed a motion for summary judgment

24   for failure to exhaust administrative remedies. (ECF No. 29.) Following an extension of time,

25   Plaintiff filed his opposition on February 10, 2020. (ECF Nos. 33, 34.) Defendants’ reply, if any,

26   was therefore due on or before February 17, 2020.

27          Currently before the Court is Defendants’ request for an extension of time to file their

28   reply, filed February 20, 2020. (ECF No. 35.) Although Plaintiff has not had an opportunity to
                                                       1
 1   respond to Defendant’s request, the Court finds a response unnecessary. Local Rule 230(l).

 2          The declaration of counsel filed in support of Defendants’ motion explains that despite

 3   receiving electronic notification of the filing of Plaintiff’s opposition on February 11, 2020,

 4   counsel’s workload in other matters prevented her from reviewing and evaluating plaintiff’s

 5   opposition or preparing a request for extension of time to file a reply until February 20.

 6   Defendants therefore request a one-week extension of time, nunc pro tunc, to and including

 7   February 27, 2020, to file a reply. (ECF No. 35.)

 8          Having considered the request, the Court finds it appropriate to modify the briefing

 9   schedule in this matter. The Court further finds that Plaintiff will not be prejudiced by the brief

10   extension requested here.

11          Accordingly, Defendants’ nunc pro tunc request for an extension of time, (ECF No. 35), is

12   HEREBY GRANTED. Defendants’ reply to Plaintiff’s opposition to the motion for summary

13   judgment is due on or before February 27, 2020.

14
     IT IS SO ORDERED.
15

16      Dated:     February 21, 2020                           /s/ Barbara   A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
